Citation Nr: 1308505	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  12-11 371	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318, to include on the basis of clear and unmistakable error (CUE) in December 2009 and August 2010 rating decisions.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of the late Veteran, who had active service from December 1952 to November 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

By way of correspondence received in May 2012, the appellant filed a new claim for DIC benefits based on the death of her second husband.  This claim has not yet been adjudicated by the agency of original jurisdiction (AOJ), and is referred to the RO for further action.  

The appeal has been advanced on the Board's docket pursuant to  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

On February 6, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


